Citation Nr: 1707973	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-42 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to August 1964.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the Veteran's claim for an increased evaluation for migraine headaches, the Veteran asserted that his service-connected disabilities, as stated in his December 2016 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, have rendered him unemployable.  Accordingly, TDIU is incorporated as an issue on appeal.


FINDINGS OF FACT

1.  Throughout the appeal period, the disability picture of the Veteran's service-connected migraine headaches is most consistent with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for establishing an initial 50 percent evaluation for migraine headaches, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a May 2009 rating decision, the Veteran was service connected for migraine headaches, but he has since disagreed with the assigned rating; a 10 percent rating was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (addressing migraine headaches).  The Veteran asserts that he suffers from migraine headaches as often as once or twice a day.

In order to warrant the next higher evaluation of 30 percent, the Veteran's migraines must be characterized by prostrating attacks occurring on an average of once a month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  Id.

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims (Court).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  However, the Board notes that, according to WEBSTER'S NEW COLLEGE DICTIONARY 909 (3d ed. 2008), "prostration" is defined as "complete exhaustion."  Similarly, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007) defines "prostration" as "extreme exhaustion or powerlessness."

Based on the evidence of record, the Board determines that a 50 percent evaluation is warranted.  In making that determination, the Board has considered the Veteran's condition without considering the ameliorative effects of his medicine.  Specifically, in a March 2009 treatment note, the Veteran's physician stated that his headaches can be very severe and that he has gone to the emergency department for abortive therapy in the past.  The physician noted phono/photophobia.  In June 2010, the Veteran reported migraines 4-7 days a week that could be triggered with sneezes or coughs.  During the June 2013 VA examination, the examiner noted that the Veteran continued to have daily headaches over the vertex that were usually not present in the morning, but developed by early afternoon.  The examiner noted that the Veteran experienced constant head pain, pulsating or throbbing head pain, and pain on both sides of his head.  During the July 2013 VA examination, the Veteran reported blurry and disoriented vision with his migraines.  He reported that he suffered from once per day mild headaches and more severe migraines two to three times per week.  The duration of these migraines was between two and six hours.  The Veteran took tramadol as needed to address the most severe episodes.  

The Board acknowledges that the June 2013 and July 2013 VA examiners noted a history of severe headaches, but without explanation, did not deem them to be "prostrating."  The failure of both examiners to explain why they found that the Veteran had severe headaches that were not prostrating led the Court to remand the case to the Board for further clarification.  The Veteran reported that his severe headaches require him to lie down for as long as he needs to in a quiet room.  The only thing he can do when he gets one of those headaches is to lie down because the pain is too severe to do tasks around the house.  He becomes nauseous and unable to eat.  He described the headaches at the worst brain freeze he has ever gotten multiplied tenfold.  Upon further analysis, the Board finds that the Veteran's description of these severe headaches constitutes the above-listed definition of prostration - extreme exhaustion or powerlessness.  

Therefore, based on this evidence, a 50 percent rating is warranted.  Moreover, as this is the highest rating allowable under the applicable diagnostic codes, a rating in excess of 50 percent is not warranted on a schedular basis.  

While the Board has considered whether an extraschedular evaluation is warranted, it concludes that it is not.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes that although the Veteran described a variety of symptoms that can be attributed to his calcified mass lesion, he is already service-connected not only for his calcified mass lesion, but also for right sixth nerve palsy with double vision as well as migraine headaches.  Therefore, the full direct and indirect effects of his calcified mass lesion have already been addressed in the schedular rating criteria.

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board finds that the Veteran exhibits symptoms that would be sufficient to warrant a 50 percent evaluation, the maximum schedular rating, for migraine headaches.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  

TDIU

In December 2016, the Veteran submitted a claim in which he stated that he was unable to work because of his service-connected disabilities.  He stated that his service-connected conditions impacted his ability work because his double vision would give him intense headaches, the combination of which severely limited his ability to drive.  Eventually, it posed such a serious safety risk that he had to quit his job as a school bus driver altogether.  He also noted that his service-connected posttraumatic stress disorder (PTSD) has caused others to view him as paranoid and strained his relationship with his son.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of "individual unemployability," or when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to C&P for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In all cases, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).

The Veteran is service-connected for a calcified mass lesion (30 percent from July 29, 2003), a right sixth nerve palsy with double vision (30 percent from July 8, 2005), and PTSD (30 percent from July 20, 2007).  As a result of this Board decision, the Veteran now has service-connected migraine headaches (50 percent from May 18, 2009).  He has a combined schedular rating of 30 percent from July 29, 2003, 50 percent from July 8, 2005, 70 percent from July 20, 2007, and 80 percent from May 18, 2009.  Consequently, the Board finds that the Veteran meets the schedular requirements of a TDIU during the appeal period.  

Therefore, the question is ultimately whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service connected disabilities.  Based on the evidence of record, the Board determines that the Veteran is unable to obtain or maintain substantially gainful employment.  In making this determination, the Board places significant probative value on the Veteran's contentions that the combined effects of his service-connected disabilities prevent him from working.  Additionally, the Board places significant probative value on the employability evaluation.  After carefully considering the Veteran's training, education, and experience, the disability consultant found that the Veteran would be unable to work in his previous positions.  Additionally, citing the Veteran's debilitating headaches, need for rest, and interpersonal PTSD difficulties, she opined that he would be unable to perform even sedentary work.  

Accordingly, entitlement to a TDIU is granted.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  


Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

This appeal was remanded by the Court in May 2016 in order for the Board to ensure compliance with its June 2013 remand order because it failed to obtain an examination that provided a rationale for the conclusion that the Veteran's headaches were not prostrating.  However, the Board finds that further remand is not necessary as it has now granted the Veteran the highest schedular rating as well as entitlement to a TDIU.  In fact, in a December 2016 statement, the Veteran's attorney stated that notwithstanding the inadequate examinations, the Board should rely upon the other lay and medical evidence in the claims file for its adjudication, "as opposed to remand for any unnecessary additional opinion and delaying the Veteran's appeal."  Therefore there is no prejudice to adjudicating the appeal at this time, the Court's Remand notwithstanding.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the Board is now satisfied there has been substantial compliance with both the Court's and Board's previous remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Entitlement to a 50 percent initial evaluation for migraine headaches, is granted.  

Entitlement to a TDIU is granted.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


